DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 5 February 2021.

Response to Amendment
Claims 13 and 16 have been canceled. Claims 11-12 and 14 have been amended. Claims 1-12, 14-15, and 17-38 are pending. Claims 1-10 and 25-33 remain withdrawn from consideration. Applicant requests that double patenting issues be held in abeyance until such time as allowable subject matter is determined. However, double patenting issues with respect to application 16/149,045 are moot in view of the abandonment of that application.
In response to the amendments to the specification, the objection thereto that were presented in the previous action (Non-Final Rejection filed on 1 September 2020) are withdrawn. In response to Applicant’s explanation (Remarks, p. 8), the objections to the drawings are withdrawn. In response to the amendments to claim 12, the objections thereto are withdrawn. In response to the amendment to claim 11, the rejection of the claim under 35 USC 102(a)(1) is withdrawn.

Response to Arguments
Applicant's arguments filed 5 February 2021 have been fully considered but they are not persuasive. 
In response to the rejection of claim 11, and dependent claims 13-17, 37 and 38, under 35 USC 103 over Yan et al. (US 5,538,932), Applicant argues that the use of a precursor having the claimed butane activity, and having the claimed ratio of macroporosity, is not taught or suggested by Yan Yan would not have the macroporosity claimed (Remarks p. 12, “For example”), and the precursor material used by Yan is not activated such that it would be suitable for vapor adsorption until the final heat activation step is performed, so that the skilled artisan would understand that butane activity would not be anywhere near the claimed amounts (Remarks, p. 13, “As distinguished”).
In response, regarding the claimed ratio of pore volumes, the absence of this explicit teaching in Yan was acknowledged in the action, but was argued to be prima facie obvious (Non-Final Rejection, p. 9, “Regarding claim 13”). The limitations related to pore volume are discussed below. Regarding the butane activity taught by Yan, further explanation is presently provided. The previous action (Non-Final Rejection, p. 10, “Regarding claim 16”) noted that Yan teaches activated carbon having a butane activity of 60-80 g/110 g (or about 55-73g/100g) (col. 3, lines 45-52), thus drawing the inference that the limitation relating to the activated adsorbent powder is satisfied by Yan. It is the examiner’s assessment that the skilled artisan would not presume otherwise, and would not agree that the chemically activated acid char would not have a butane activity anywhere near the claimed amounts, because Yan teaches that the final product, even with the addition of binder expected to cause a loss of butane activity (col. 5, lines 5-8), would not manifest a loss of product activity (col. 5, line 14). The skilled artisan would therefore infer that the butane activity of the precursor would approximate the butane activity of the product, which is the implicit basis of comparison regarding a loss of activity. It is noted that this final product could have a butane activity that is as high as 70-80g/100g (col. 3, lines 51-52). It is further noted that Applicant recites that the claimed precursor butane activity appears to correlate to the positive outcome of a high butane working capacity (BWC) ([0077]), as shown in Fig. 18 ([0061]), which shows a BWC of up to about 14.7 g/dL. By comparison, Yan teaches a BWC of the final product of 18.1 g/100 cm3 (18.1 g/dL). Therefore, it is the examiner’s assessment that the precursor material of Yan 
Applicant argues that Yan describes a process of low temperature extrusion followed by high temperature activation, with a final activation of 450 °C to about 600 °C. The skilled artisan would understand that there is only useful porosity created for adsorption at temperatures well above 300 °C, necessitating a minimum temperature of activation, and would assess that Yan teaches a different process that would result in materials with completely different properties from that instantly claimed. Since the process of Yan is completely different from that claimed, Yan fails to teach every element recited by the claims. See Remarks, p. 13.
In response, although the claim is directed toward an evaporative emission control canister system, Applicant’s remarks are understood to address the process by which a shaped absorbent material is produced. Applicant emphasizes (in addition to nature of the precursor material discussed above) Yan’s teaching of extrusion prior to activation (Remarks, underscore on p. 13), and a required temperature for activation that is above 300 °C along with a minimum temperature of activation. Applicant’s arguments are unpersuasive because they are directed toward a process and/or limitations that are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nonetheless, Applicant’s arguments will be directly addressed. Yan teaches a sequence comprising the steps of chemically activating a lignocellulosic material (col. 5, lines 19-20), mixing the material with a binder (col. 5, lines 28, 39; col. 6, lines 23-24), extrusion (col. 5, lines 45-46), and heat treatment at about 500 °C (col. 5, lines 49-50). Referencing Applicant’s disclosure at [00134], Applicant discloses a process that comprises providing a carbon powder that includes sawdust activated by phosphoric acid (i.e. chemically activating a lignocellulosic material), blending the powder with a binder powder (i.e. mixing the material with a binder), processing Yan should be considered to be “completely different” from Applicant’s (Remarks, p. 13). If it is Applicant’s position that the disclosure presents a process that is patentable over the prior art, and that Applicant achieves unexpectedly good results, Applicant may amend the claim to recite such patentable process limitations and provide objective evidence of such unexpected results in a future filing.
Applicant argues that Yan expressly teaches away from even attempting to make the claimed invention (Remarks, p. 14, lines 1-2), teaching that gas-phase activated carbon macroporosity of less than 20% of the carbon particle volume would be desirable (Remarks, p. 14, “Yan”), so Yan explicitly teaches away from the claimed macroporosity, which is well above the maximum amount described by Yan (Remarks, p. 14, “As such”). 
In response, Applicant’s arguments are understood to be directed toward the limitations of “at least one of: (i) a ratio of pore volumes of 0.05-1 micron to 0.05-100 microns that is greater than about 80%, (ii) a ratio of pore volumes of 0.05-0.5 micron to 0.05-100 microns that is greater than about 50%, or (iii) a combination thereof.” Yan teaches that macropores have a pore width that is above 50 nm (col. 1, line 48), or 0.05 micron, so it is pores having widths above 0.05 micron which should comprise less than 20% of particle volume according to Yan (col. 2, lines 4-5). Applicant’s limitations discuss a ratio of pore volumes above 0.05 microns. Thus, the lower bound of Applicant’s limitations has the effect of placing the pores in question entirely within the subset of pores that Yan considers macroporous. Therefore, while Yan does teach that the subset of pores that are macroporous desirably constitute less than 20% of particle volume, Yan does not address the distribution of pore sizes within the subset of pores that are macroporous. As such, Applicant’s argument is unpersuasive, as Applicant’s claim is not Yan, and Applicant has not cited teachings that clearly and expressly teach away from the limitations at issue (Remarks, p. 14, “As such”).
Applicant argues that, based on the uncertainly inherent in the art, and the clear words of discouragement in Yan, the skilled artisan would not have had a reasonable expectation of success at making the claimed invention (Remarks, p. 14, “Moreover”). 
In response, in view of the above discussion, it is the examiner’s assessment that those passages cited by Applicant would not be interpreted by the skilled practitioner to place the teachings of Yan at odds with the limitations of claim 11, and the skilled practitioner of the teachings of Yan would have had a reasonable expectation that the resulting product from the process of Yan would meet the limitations of claim 11. See Table I in Yan.
In response to the rejections of claims 13-16 and 37-38 under 35 USC 103 over Miller (US 5,863,858), Applicant argues that Miller teaches reducing a pellet void fraction (Remarks, p. 15, “Similar”), whereas the instant claim relates to an adsorbent material in which macroporosity is increased (Remarks, p. 16, lines 1-2). Therefore, the skilled practitioner would recognize that the materials in Miller are completely different than those claimed, and the skilled practitioner could not have predicted the advantageous function of the claimed system (Remarks, p. 16, “As such”). 
In response, Miller defines pellet void fraction as pertaining to a volume of space in a pellet having pores with a diameter greater than 0.5 microns (col. 4, lines 48-52), and it is this fraction of pellet volume that Miller seeks to reduce (e.g. col. 3, lines 27-32). Applicant’s limitations relate to pores having volumes with a lower bound of 0.05 microns and an upper bound of 100 microns, and describe a distribution of sizes within those bounds. (It is noted that “diameter” and “volume” are assumed equivalent for the purposes of the claim since a micron is a two-dimensional unit that cannot express a volume measurement.) Since Miller discusses a proportion of volume occupied by pores above a certain Miller are not taught to be totally different than those claimed, nor does the claim recite an increased macroporosity. To the contrary, the instant claim’s limitations require distributions of pore sizes within the claimed ranges that skew toward the smaller sizes within the ranges. 
Applicant argues that the skilled practitioner would be aware that the teachings of Yan and Miller are not satisfactory in view of current regulations, citing US RE38,844 (hereinafter “Hiltzik ‘844”) as a document that specifically cites these references (Remarks, p. 16, “The skilled”). 
In response, the cited document mentions the above references as examples of “[i]mprovements in activated carbons for automotive emission control systems” (col. 1, lines 52-56). Later, using Applicant’s citation, the document states that “standard carbons used in the commercial canisters . . . are unable to meet DBL emission targets under normal canister operation,” and that “none of the standard measures of working capacity properties correlate with DBL emission performance” (col. 2, lines 56-61). However, these passages do not overcome the rejections because (1) the reference does not directly state that adsorbents made by the methods of Yan and Miller are “standard carbons,” (2) if it is assumed that they are regarded by Hiltzik ‘844 to be standard carbons, the reference does not state that they are not satisfactory because of they are not made from an activated adsorbent powder having the claimed butane activity, or because they do not have the claimed pore volume distribution between 0.05 microns and 100 microns, and (3) the lack of such a desired standard measures of working capacity does not have a bearing on the properties of the adsorbents taught by Yan and Miller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14-15, 17, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 5,538,932, hereinafter “Yan”), and as evidenced by Miller et al. (US 5,863,858, hereinafter “Miller”). 
Regarding claim 11, Yan discloses activated carbon pellets for adsorbing gasoline in an emission control canister (Abstract; col. 1, lines 16-23; canister not shown) (i.e. an evaporative emission control canister system comprising at least one adsorbent volume, noting that any number of adjacent pellets can be regarded as an adsorbent volume). Yan teaches that pellets are uniformly shaped into cylindrical shapes (col. 3, lines 28-29, 39-40) (i.e. a shaped adsorbent material) comprising pulverized lignocellulosic material (col. 5, lines 18-20, 25-26) and activatible binder material combined in a pin mixer (col. 5, lines 39-40) that are formed into the cylindrical pellets (col. 5, line 46) (i.e. an admixture of a binder and an activated adsorbent powder derived by grinding an activated adsorbent precursor, wherein the admixture is shaped into a form). 
However, Yan does not explicitly disclose (a) an activated adsorbent powder having a butane activity (pBACT) of at least about 50 g/100g, (b) a shaped adsorbent material having an ASTM BWC of at 
Regarding (a), Yan teaches activated carbon having a butane activity of 60-80 g/110 g (col. 3, lines 45-52), so the skilled practitioner would have found it prima facie obvious that the activated adsorbent powder used by Yang has a pBACT of at least about 50 g/100g.
Regarding (b), although Yan does not explicitly discloses that the shaped adsorbent material has an ASTM BWC of at least 13 g/dL, Yan teaches that the ground char used in a working example (col. 6, line 59) had a BWC of 16.0 g/100 cc (i.e. 16 g/dL), and that the purpose of the method of making the adsorbent is to overcome the loss of BWC of the prior art (col. 5, lines 5-14). In addition, a BWC of up to 17 g/dL (regarded as ASTM-equivalent) was regarded as typical of automotive carbons (i.e. adsorbents), as evidenced by Miller (col. 2, lines 1-5). Since the adsorbent of Yan is made by the same method and using the same ingredients as those claimed, and in view of the above factors, absent evidence to the contrary, the skilled practitioner would expect that the shaped adsorbent material of Yan would have the same properties as the shaped adsorbent material of claim 11. Specifically, it is asserted that the shaped adsorbent material of Yan has an ASTM BWC of at least 13 g/dL. See MPEP 2112 (III).
Regarding (c), Yan does not explicitly disclose the claimed ratios of pore volumes. However, Yan teaches a mesopore content of greater than 70% (col. 3, lines 56-59), with mesopores being defined as having a mesopore pore width defined as 1.8-50 nm (0.0018-0.05 microns) (col. 1, lines 46-48). Yan further teaches that it is desirable to provide for a distribution of pore sizes toward smaller sizes (col. 1, lines 42-47, 61-63; col. 5, line 24). Since the adsorbent of Yan is made by the same method and using the same ingredients as those claimed, and in view of the above factors, absent evidence to the contrary, the skilled practitioner would expect that the shaped adsorbent material of Yan would have the same properties as the shaped adsorbent material of claim 13. Specifically, it is asserted that the shaped Yan has at least one of: (i) a ratio of pore volumes of 0.05-1 micron to 0.05-100 microns that is greater than about 80%, (ii) a ratio of pore volumes of 0.05-0.5 micron to 0.05-100 microns that is greater than about 50%, or (iii) a combination thereof.
It is noted that “pore volume” is here interpreted to be synonymous with “pore width” since Applicant uses units of measurement that are two-dimensional.

Regarding claim 14, Yan does not explicitly disclose a shaped adsorbent material that has two-day diurnal breathing loss (DBL) emissions of 100 mg or less at 315 liters of purge applied after a 40 g/hr butane loading step as determined in a Defined Canister by the 2012 California Bleed Emissions Test Procedure (BETP). However, since the adsorbent of Yan is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the shaped adsorbent material of Yan would have the same properties as the shaped adsorbent material of claim 14. Specifically, it is asserted that the shaped adsorbent material of Yan has two-day diurnal breathing loss (DBL) emissions of 100 mg or less at 315 liters of purge applied after a 40 g/hr butane loading step as determined in a Defined Canister by the 2012 California Bleed Emissions Test Procedure (BETP).

Regarding claim 15, Yan does not explicitly disclose a system that has two-day diurnal breathing loss (DBL) emissions of less than 100 mg when tested by China 6 Type Test Procedure. However, since the adsorbent of Yan is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the shaped adsorbent material of Yan would have the same properties as the shaped adsorbent material of claim 14. Specifically, it is asserted that the system of Yan has two-day diurnal breathing loss (DBL) emissions of less than 100 mg when tested by China 6 Type Test Procedure.

Regarding claim 17, Yan teaches a pulverized activated carbonaceous material (col. 5, lines 18-19, 32).

Regarding claim 37, Yan does not explicitly disclose a system that has two-day diurnal breathing loss (DBL) emissions of 20 mg or less with no more than 315 liters of purge applied after a 40 g/hr butane loading step as determined by the 2012 California Bleed Emissions Test Procedure (BETP). However, since the adsorbent of Yan is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the system of Yan would have the same properties as the system of claim 37. Specifically, it is asserted that the system of Yan has two-day diurnal breathing loss (DBL) emissions of 20 mg or less with no more than 315 liters of purge applied after a 40 g/hr butane loading step as determined by the 2012 California Bleed Emissions Test Procedure (BETP). 

Regarding claim 38, Yan does not explicitly disclose a system that has two-day diurnal breathing loss (DBL) emissions of 20 mg or less with no more than 150 BV of purge applied after a 40 g/hr butane loading step as determined by the 2012 California Bleed Emissions Test Procedure (BETP). However, since the adsorbent of Yan is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the system of Yan would have the same properties as the system of claim 38. Specifically, it is asserted that the system of Yan has two-day diurnal breathing loss (DBL) emissions of 20 mg or less with no more than 150 BV of purge applied after a 40 g/hr butane loading step as determined by the 2012 California Bleed Emissions Test Procedure (BETP). 

s 11, 14-15, 17-18, 20-22, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 5,863,858, hereinafter “Miller”). 
Regarding claim 11, Miller discloses activated carbon pellets for adsorbing vapors (Abstract) for use in canisters for automobiles (col. 1, lines 13-18) i.e. an evaporative emission control canister system comprising at least one adsorbent volume, noting that any number of adjacent pellets can be regarded as an adsorbent volume). Miller teaches that the pellets are shaped to be uniform and cylindrical (col. 2, lines 40-42; col. 3, lines 20-23; col. 7, lines 25-31) (i.e. a shaped adsorbent material) comprising a mixture of a ground activated carbon and binder (col. 2, lines 62-63; col. 3, lines 18-20; col. 4, lines 57-58; col. 7, lines 25-31) (i.e. an admixture of a binder and an activated adsorbent powder derived by grinding an activated adsorbent precursor, wherein the admixture is shaped into a form). Miller teaches that the pellets have a butane working capacity of up to 17 g/100 cc (17 g/dL) (col. 8, lines 50-52), which is interpreted to be functionally the same as an ASTM BWC of 17 g/dL.
However, Miller does not explicitly disclose (a) an activated adsorbent powder having a butane activity (pBACT) of at least about 50 g/100g, or (b) at least one of: (i) a ratio of pore volumes of 0.05-1 micron to 0.05-100 microns that is greater than about 80%, (ii) a ratio of pore volumes of 0.05-0.5 micron to 0.05-100 microns that is greater than about 50%, or (iii) a combination thereof.
Regarding (a) since the adsorbent of Miller is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the shaped adsorbent material of Miller would have the same properties as the shaped adsorbent material of claim 16. Specifically, it is asserted that the system of Miller has an activated adsorbent powder that has as butane activity (pBACT) of at least about 50 g/100 g.
Regarding (b), Miller does not explicitly disclose the claimed ratios of pore volumes. However, since the adsorbent of Miller is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the shaped Miller would have the same properties as the shaped adsorbent material of claim 13. Specifically, it is asserted that the shaped adsorbent material of Miller has at least one of: (i) a ratio of pore volumes of 0.05-1 micron to 0.05-100 microns that is greater than about 80%, (ii) a ratio of pore volumes of 0.05-0.5 micron to 0.05-100 microns that is greater than about 50%, or (iii) a combination thereof.

Regarding claim 14, Miller does not explicitly disclose a shaped adsorbent material that has two-day diurnal breathing loss (DBL) emissions of 100 mg or less at 315 liters of purge applied after a 40 g/hr butane loading step as determined in a Defined Canister by the 2012 California Bleed Emissions Test Procedure (BETP). However, since the adsorbent of Miller is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the shaped adsorbent material of Miller would have the same properties as the shaped adsorbent material of claim 14. Specifically, it is asserted that the shaped adsorbent material of Miller has two-day diurnal breathing loss (DBL) emissions of 100 mg or less at 315 liters of purge applied after a 40 g/hr butane loading step as determined in a Defined Canister by the 2012 California Bleed Emissions Test Procedure (BETP).

Regarding claim 15, Miller does not explicitly disclose a system that has two-day diurnal breathing loss (DBL) emissions of less than 100 mg when tested by China 6 Type Test Procedure. However, since the adsorbent of Miller is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the shaped adsorbent material of Miller would have the same properties as the shaped adsorbent material of claim 15. Specifically, it is asserted that the system of Miller has two-day diurnal breathing loss (DBL) emissions of less than 100 mg when tested by China 6 Type Test Procedure.

Regarding claim 17, Miller discloses an activated carbon precursor (col. 2, line 63).

Regarding claims 18 and 20, Miller discloses clay binders (i.e. inorganic binders) (col. 4, lines 20-22).

Regarding claim 21, Miller discloses an activated carbon precursor that is wood (col. 4, lines 104-17).

Regarding claim 22, Miller discloses a cylindrical adsorbent (col. 3, line 22).

Regarding claim 37, Miller does not explicitly disclose a system that has two-day diurnal breathing loss (DBL) emissions of 20 mg or less with no more than 315 liters of purge applied after a 40 g/hr butane loading step as determined by the 2012 California Bleed Emissions Test Procedure (BETP). However, since the adsorbent of Miller is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the system of Miller would have the same properties as the system of claim 37. Specifically, it is asserted that the system of Miller has two-day diurnal breathing loss (DBL) emissions of 20 mg or less with no more than 315 liters of purge applied after a 40 g/hr butane loading step as determined by the 2012 California Bleed Emissions Test Procedure (BETP). 

Regarding claim 38, Miller does not explicitly disclose a system that has two-day diurnal breathing loss (DBL) emissions of 20 mg or less with no more than 150 BV of purge applied after a 40 g/hr butane loading step as determined by the 2012 California Bleed Emissions Test Procedure (BETP). Miller is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the system of Miller would have the same properties as the system of claim 38. Specifically, it is asserted that the system of Miller has two-day diurnal breathing loss (DBL) emissions of 20 mg or less with no more than 150 BV of purge applied after a 40 g/hr butane loading step as determined by the 2012 California Bleed Emissions Test Procedure (BETP).

Claims 12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, as applied to claim 11 above, and further in view of Hiltzik et al. (US 2015/0275727 A1, hereinafter “Hiltzik”).
Regarding claim 12, Yan does not explicitly disclose that the canister system comprises at least one fuel-side adsorbent volume and at least one vent-side adsorbent volume, wherein at least one of the at least one fuel-side adsorbent volumes or at least one vent-side adsorbent volumes or a combination thereof includes the shaped adsorbent material.
Hiltzik discloses an evaporative emission control canister system (Abstract; Fig. 1) that uses a shaped ([0092]) adsorbent material comprising activated carbon ([0091]) and a binder ([0092]). Hiltzik teaches that the canister system comprises an initial adsorbent volume 201 at a fuel vapor inlet 104 (i.e. at least one fuel-side adsorbent volume) and a subsequent adsorbent volume 202 at a vent port 105 (i.e. at least one vent-side adsorbent volume) (Fig. 1; [0024]), with the initial adsorbent volume having a relatively higher adsorption capacity ([0021]). Hiltzik teaches that this configuration provides an evaporative an emission control system with low diurnal breathing loss (DBL) emissions even when a low level of purge air is used, or when the adsorbents in the canister are purged less frequently such as in the case of hybrid vehicles, or both ([0009], [0021]).
Yan by providing a canister system that comprises at least one fuel-side adsorbent volume and at least one vent-side adsorbent volume, wherein at least one of the at least one fuel-side adsorbent volumes or at least one vent-side adsorbent volumes or a combination thereof includes the shaped adsorbent material as taught by Hiltzik because (1) Yan teaches a canister system but does not specify its configuration (Yan, col. 1, line 19), (2) as discussed in regard to claim 1, the adsorbent material of Yan would be expected to have an ASTM BWC of at least 13 g/dL, and (3) this configuration provides an evaporative an emission control system with low diurnal breathing loss (DBL) emissions even when a low level of purge air is used, or when the adsorbents in the canister are purged less frequently such as in the case of hybrid vehicles, or both (Hiltzik, [0009], [0021]).

Regarding claim 23, Hiltzik teaches a subsequent (i.e. vent-side) adsorbent volume having an effective incremental adsorption capacity at 25°C of less than 35 grams n-butane/L between vapor concentration of 5 vol% and 50 vol% ([0084]). Absent evidence to the contrary, system of Yan in view of Hiltzik is regarded as having an incremental adsorption capacity at 25 °C of from 4 grams n-butane/L to less than 35 grams n-butane/L between vapor concentrations of 5 vol% and 50 vol% n-butane since the skilled practitioner would expect that the system of Yan in view of Hiltzik would have the same properties as the system of claim 23. 

Regarding claim 24, Hiltzik teaches an initial (i.e. fuel-side) adsorbent volume having an effective incremental adsorption capacity at 25° C of greater than 35 grams n-butane/L between vapor concentration of 5 vol % and 50 vol% n-butane ([0084]). 

s 12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 11 above, and further in view of Hiltzik.
Regarding claim 12, Miller does not explicitly disclose that the canister system comprises at least one fuel-side adsorbent volume and at least one vent-side adsorbent volume, wherein at least one of the at least one fuel-side adsorbent volumes or at least one vent-side adsorbent volumes or a combination thereof includes the shaped adsorbent material.
Hiltzik discloses an evaporative emission control canister system (Abstract; Fig. 1) that uses a shaped ([0092]) adsorbent material comprising activated carbon ([0091]) and a binder ([0092]). Hiltzik teaches that the canister system comprises an initial adsorbent volume 201 at a fuel vapor inlet 104 (i.e. at least one fuel-side adsorbent volume) and a subsequent adsorbent volume 202 at a vent port 105 (i.e. at least one vent-side adsorbent volume) (Fig. 1; [0024]), with the initial adsorbent volume having a relatively higher adsorption capacity ([0021]). Hiltzik teaches that this configuration provides an evaporative an emission control system with low diurnal breathing loss (DBL) emissions even when a low level of purge air is used, or when the adsorbents in the canister are purged less frequently such as in the case of hybrid vehicles, or both ([0009], [0021]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Miller by providing a canister system that comprises at least one fuel-side adsorbent volume and at least one vent-side adsorbent volume, wherein at least one of the at least one fuel-side adsorbent volumes or at least one vent-side adsorbent volumes or a combination thereof includes the shaped adsorbent material as taught by Hiltzik because (1) Miller teaches a canister system but does not specify its configuration (Miller, col. 1, lines 15-17; col. 2, lines 1-3), (2) as discussed in regard to claim 1, the adsorbent material of Miller has an ASTM-equivalent BWC of 17 g/dL, and (3) this configuration provides an evaporative an emission control system with low diurnal breathing loss (DBL) emissions even when a low level of purge air is used, or Hiltzik, [0009], [0021]). 

Regarding claim 23, Hiltzik teaches a subsequent (i.e. vent-side) adsorbent volume having an effective incremental adsorption capacity at 25°C of less than 35 grams n-butane/L between vapor concentration of 5 vol% and 50 vol% ([0084]). Absent evidence to the contrary, system of Miller in view of Hiltzik is regarded as having an incremental adsorption capacity at 25 °C of from 4 grams n-butane/L to less than 35 grams n-butane/L between vapor concentrations of 5 vol% and 50 vol% n-butane since the skilled practitioner would expect that the system of Miller in view of Hiltzik would have the same properties as the system of claim 23.

Regarding claim 24, Hiltzik teaches an initial (i.e. fuel-side) adsorbent volume having an effective incremental adsorption capacity at 25° C of greater than 35 grams n-butane/L between vapor concentration of 5 vol % and 50 vol% n-butane ([0084]). 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, and as evidenced by De Rooy et al. (US 4,169,747, hereinafter “De Rooy”).
Regarding claim 18, Yan teaches the use of NH4 lignosulfonate (“Orzan A”) as a binder (col. 6, line 57), which is an organic binder, as evidenced by De Rooy (col. 4, lines 9-12).

Regarding claim 19, Orzan A is regarded as an organic synthetic binder since it is known by a trade name and since it is produced by particular companies (Yan, col. 6, line 57; De Rooy, col. 4, lines 9-12; col. 5, lines 10-15).

s 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, and further in view of Hiltzik.
Regarding claim 34, Yan discloses activated carbon pellets for adsorbing gasoline in an emission control canister (Abstract; col. 1, lines 16-23; canister not shown) that are pellets are uniformly shaped into cylindrical shapes (col. 3, lines 28-29, 39-40) (i.e. a shaped adsorbent material) produced by providing and pulverizing an activated carbon in the form of a lignocellulosic material (col. 5, lines 18-20, 25-26) (i.e. providing an activated adsorbent precursor; grinding the activated adsorbent precursor to a powder), mixing the activated carbon in a pin mixer with an activatible binder material (col. 5, lines 39-40) (i.e. admixing the powder with a binder material), and forming the mixture into the cylindrical pellets (col. 5, line 46) (i.e. shaping the powder and binder material mixture into a form). The activated carbon (i.e. the powder) has a butane activity of 60-80 g/110 g (col. 3, lines 45-52)
However, Yan does not explicitly disclose (i) a shaped adsorbent material has an ASTM BWC of at least 13 g/dL, or (ii) an evaporative emission control canister system comprising at least one fuel-side adsorbent volume and at least one vent-side adsorbent volume, wherein at least one of the at least one fuel-side adsorbent volumes or at least one vent-side adsorbent volumes or a combination thereof includes said shaped adsorbent material.
Regarding (i), although Yan does not explicitly discloses that the shaped adsorbent material has an ASTM BWC of at least 13 g/dL, Yan teaches that the ground char used in a working example (col. 6, line 59) had a BWC of 16.0 g/100 cc (i.e. 16 g/dL), and that the purpose of the method of making the adsorbent is to overcome the loss of BWC of the prior art (col. 5, lines 5-14). In addition, a BWC of up to 17 g/dL (regarded as ASTM-equivalent) was regarded as typical of automotive carbons (i.e. adsorbents), as evidenced by Miller (col. 2, lines 1-5). Since the adsorbent of Yan is made by the same method and using the same ingredients as those claimed, and in view of the above factors, absent evidence to the contrary, the skilled practitioner would expect that the shaped adsorbent material of Yan would have Yan has an ASTM BWC of at least 13 g/dL. See MPEP 2112 (III).
Regarding (ii), Hiltzik discloses an evaporative emission control canister system (Abstract; Fig. 1) that uses a shaped ([0092]) adsorbent material comprising activated carbon ([0091]) and a binder ([0092]). Hiltzik teaches that the canister system comprises an initial adsorbent volume 201 at a fuel vapor inlet 104 (i.e. at least one fuel-side adsorbent volume) and a subsequent adsorbent volume 202 at a vent port 105 (i.e. at least one vent-side adsorbent volume) (Fig. 1; [0024]), with the initial adsorbent volume having a relatively higher adsorption capacity ([0021]). Hiltzik teaches that this configuration provides an evaporative an emission control system with low diurnal breathing loss (DBL) emissions even when a low level of purge air is used, or when the adsorbents in the canister are purged less frequently such as in the case of hybrid vehicles, or both ([0009], [0021]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Yan by providing (ii) an evaporative emission control canister system comprising at least one fuel-side adsorbent volume and at least one vent-side adsorbent volume, wherein at least one of the at least one fuel-side adsorbent volumes or at least one vent-side adsorbent volumes or a combination thereof includes said shaped adsorbent material as taught by Hiltzik because (1) Yan teaches a canister system but does not specify its configuration (Yan, col. 1, line 19), (2) as discussed in regard to claim 1, the adsorbent material of Yan would be expected to have an ASTM BWC of at least 13 g/dL, and (3) this configuration provides an evaporative an emission control system with low diurnal breathing loss (DBL) emissions even when a low level of purge air is used, or when the adsorbents in the canister are purged less frequently such as in the case of hybrid vehicles, or both (Hiltzik, [0009], [0021]).

Hiltzik teaches an initial (i.e. fuel-side) adsorbent volume having an effective incremental adsorption capacity at 25° C of greater than 35 grams n-butane/L between vapor concentration of 5 vol % and 50 vol% n-butane ([0084]). 

Regarding claim 36, Hiltzik teaches a subsequent (i.e. vent-side) adsorbent volume having an effective incremental adsorption capacity at 25°C of less than 35 grams n-butane/L between vapor concentration of 5 vol% and 50 vol% ([0084]). Absent evidence to the contrary, system of Miller in view of Hiltzik is regarded as having an incremental adsorption capacity at 25 °C of from 4 grams n-butane/L to less than 35 grams n-butane/L between vapor concentrations of 5 vol% and 50 vol% n-butane since the skilled practitioner would expect that the system of Miller in view of Hiltzik would have the same properties as the system of claim 36. See MPEP 2112 (III).

Claim 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, and further in view of Hiltzik.
Regarding claim 34, Miller activated carbon pellets for adsorbing vapors (Abstract) that are shaped to be uniform and cylindrical (col. 2, lines 40-42; col. 3, lines 20-23) (i.e. shaped adsorbent material) produced by providing and grinding an activated carbon (col. 4, lines 14-19; col. 7, line 25) (providing an activated adsorbent precursor; grinding the activated adsorbent precursor to a powder), mixing the activated carbon with a binder (col. 4, lines 20-22; col. 7, lines 25-26) (i.e. admixing the powder with a binder material), and extruding the mixture to form cylindrical pellets (col. 3, lines 20-22; col. 7, line 30) (i.e. shaping the powder and binder material mixture into a form) to form pellets have a butane working capacity of up to 17 g/100 cc (17 g/dL) (col. 8, lines 50-52), which is interpreted to be functionally the same as an ASTM BWC of 17 g/dL. 
Miller does not explicitly disclose (i) an adsorbent powder that has a pBACT of at least about 50 g/100g, or (ii) an evaporative emission control canister system comprising at least one fuel-side adsorbent volume and at least one vent-side adsorbent volume, wherein at least one of the at least one fuel-side adsorbent volumes or at least one vent-side adsorbent volumes or a combination thereof includes said shaped adsorbent material.
Regarding (i), Miller does not explicitly disclose an activated adsorbent powder that has as butane activity (pBACT) of at least about 50 g/100 g. However, since the adsorbent of Miller is made by the same method and using the same ingredients as those claimed, absent evidence to the contrary, the skilled practitioner would expect that the shaped adsorbent material of Miller would have the same properties as the shaped adsorbent material of claim 16. Specifically, it is asserted that the system of Miller has an activated adsorbent powder that has as butane activity (pBACT) of at least about 50 g/100 g. See MPEP 2112 (III).
Regarding (ii), Hiltzik discloses an evaporative emission control canister system (Abstract; Fig. 1) that uses a shaped ([0092]) adsorbent material comprising activated carbon ([0091]) and a binder ([0092]). Hiltzik teaches that the canister system comprises an initial adsorbent volume 201 at a fuel vapor inlet 104 (i.e. at least one fuel-side adsorbent volume) and a subsequent adsorbent volume 202 at a vent port 105 (i.e. at least one vent-side adsorbent volume) (Fig. 1; [0024]), with the initial adsorbent volume having a relatively higher adsorption capacity ([0021]). Hiltzik teaches that this configuration provides an evaporative an emission control system with low diurnal breathing loss (DBL) emissions even when a low level of purge air is used, or when the adsorbents in the canister are purged less frequently such as in the case of hybrid vehicles, or both ([0009], [0021]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Miller by providing (ii) an evaporative emission control canister system comprising at least one fuel-side adsorbent volume and at least one vent-side Hiltzik because (1) Miller teaches a canister system but does not specify its configuration (Miller, col. 1, lines 15-17; col. 2, lines 1-3), (2) as discussed in regard to claim 1, the adsorbent material of Miller has an ASTM-equivalent BWC of 17 g/dL, and (3) this configuration provides an evaporative an emission control system with low diurnal breathing loss (DBL) emissions even when a low level of purge air is used, or when the adsorbents in the canister are purged less frequently such as in the case of hybrid vehicles, or both (Hiltzik, [0009], [0021]). 

Regarding claim 35, Hiltzik teaches an initial (i.e. fuel-side) adsorbent volume having an effective incremental adsorption capacity at 25° C of greater than 35 grams n-butane/L between vapor concentration of 5 vol % and 50 vol% n-butane ([0084]). 

Regarding claim 36, Hiltzik teaches a subsequent (i.e. vent-side) adsorbent volume having an effective incremental adsorption capacity at 25°C of less than 35 grams n-butane/L between vapor concentration of 5 vol% and 50 vol% ([0084]). Absent evidence to the contrary, system of Miller in view of Hiltzik is regarded as having an incremental adsorption capacity at 25 °C of from 4 grams n-butane/L to less than 35 grams n-butane/L between vapor concentrations of 5 vol% and 50 vol% n-butane since the skilled practitioner would expect that the system of Miller in view of Hiltzik would have the same properties as the system of claim 36. See MPEP 2112 (III). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN MILLER/Primary Examiner, Art Unit 1772